Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bury et al. (US Patent Application Publication No. 2016/0276756). With regard to Claim 17, Bury discloses a cover device for covering a sheath clamp (105) on a terminal block (100), comprising: an insulating body (103) configured to rotatably support a nut (133), and a protection component (107, 119) that fastens the insulating body on the terminal block to prevent loss of the insulating body, wherein the protection component comprises an elastic tab (119).
With regard to Claim 18, Bury discloses the nut being a union nut or a cap nut (133).
With regard to Claim 19, Bury discloses the protection component being arc-shaped (119).
With regard to Claim 20, Bury discloses the protection component comprising a latch (119).

With regard to Claim 22, Bury discloses the latch being a barb (119).
With regard to Claim 23, Bury discloses the cover device comprising a detent (end of 119) configured to latch in an end position of the insulating body on the terminal block.
With regard to Claim 24, Bury discloses the detent being on an end of the protection component facing the insulating body.
With regard to Claim 25, Bury discloses the insulating body being cylindrical.
With regard to Claim 26, Bury discloses the cover device comprising a plug section (111) configured to arrange the insulating body on the nut.
With regard to Claim 27, Bury discloses the cover device comprising a supporting device (137) configured to receive a marking element (141).
With regard to Claim 28, Bury discloses the cover device comprising a grip element (113) configured to raise the cover device.
With regard to Claim 29, Bury discloses the insulating body comprising an opening (135) with a circumferential collar configured to turn the nut using a tool.
With regard to Claim 30, Bury discloses a mounting system comprising: a cover device comprising: an insulating body (103) configured to rotatably support a nut (133), and a protection component (107, 119) comprising an elastic tab (119); and a terminal block (100), wherein the terminal block comprises a fixing opening (Fig. 2) to insert the protection component together with a latch (113), and wherein the protection component fastens the insulating body on the terminal block to prevent loss of the insulating body.
With regard to Claim 31, Bury discloses the terminal block comprising a guide (111) configured to arrange the cover device at a correct position on the terminal block, and the cover device comprises a detent (123).
With regard to Claim 32, Bury discloses the terminal block comprising an engaging portion (123) that corresponds to the detent of the cover device and is configured to fix the insulating body in an end position.
With regard to Claim 33, Bury discloses the detent of the cover device being configured to latch in the end position of the insulating body on the terminal block.
With regard to Claim 34, Bury discloses the engaging portion being positioned on an edge of the mounting system opposite the nut.
With regard to Claim 35, Bury discloses the nut being a union nut or a cap nut (133).
With regard to Claim 36, Bury discloses the protection component being arc-shaped (119).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose covering devices having protection components having elastic tabs similar to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833